
	

116 S643 IS: Border Enforcement, Security, And Funding Enhancement Act
U.S. Senate
2019-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 643
		IN THE SENATE OF THE UNITED STATES
		
			March 4, 2019
			Mr. Paul introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To require all new legal permanent residents to pay an additional fee, which shall be used for
			 improving immigration and enhancing the security of the United States
			 border.
	
 1.Short titlesThis Act may be cited as the Border Enforcement, Security, And Funding Enhancement Act or the BE SAFE Act. 2.Immigration improvements and border security enhancements (a)Fee authorizedBeginning on the date of the enactment of this Act, each alien granted lawful permanent residence in the United States, before the alien is issued a Permanent Resident Card (commonly referred to as the Green Card), shall remit to U.S. Citizenship and Immigration Services, in addition to any fees otherwise required, a fee in an amount equal to $2,500.
			(b)Border Security Enhancement Fund
 (1)EstablishmentThere is established in the general fund of the Treasury a separate account, which shall be known as the Border Security Enhancement Fund (referred to in this subsection as the Fund).
 (2)DepositsAll fees remitted to U.S. Citizenship and Immigration Services pursuant to subsection (a) shall be deposited into the Fund.
 (3)Use of fundsThe President may use amounts from the Fund to facilitate the enforcement of the immigration laws of the United States and to improve immigration-related governmental processes, including by—
 (A)constructing border barriers, border fencing, or a border wall along the United States border; (B)carrying out enforcement, detention, and removal operations for priority removable aliens;
 (C)disrupting illegal cross border trafficking activity, including human trafficking and the movement of opioids and other narcotics;
 (D)improving facilities and trade and travel infrastructure at ports of entry and border crossings; (E)reducing visa overstays;
 (F)verifying the status of all alien students in the United States who have been issued student visas;
 (G)regularly assessing individuals who have been granted asylum or have been admitted as refugees for indications of terrorism;
 (H)expanding trusted traveler programs; (I)reducing the immigration court backlog; and
 (J)deploying a complete biometric entry-exit control system in accordance with section 110 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (division C of Public Law 104–208; 8 U.S.C. 1221 note).
